UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1January28, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1fromto Commission File number 001-09299 JOY GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 39-1566457 (State of Incorporation) (I.R.S. Employer Identification No.) 100 East Wisconsin Ave, Suite 2780 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip Code) (414) 319-8500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files.)Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "accelerated filer,” “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER x ACCELERATED FILER o NON-ACCELERATED FILER o SMALLER REPORTING COMPANY o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 24, 2011 Common Stock, $1 par value JOY GLOBAL INC. FORM 10-Q INDEX January28, 2011 PART I. – FINANCIAL INFORMATION PAGE No. Item 1 – Financial Statements (unaudited): Condensed Consolidated Statement of Income – Quarter ended January28, 2011 and January29, 2010 4 Condensed Consolidated Balance Sheet – January28, 2011 and October29, 2010 5 Condensed Consolidated Statement of Cash Flows – Quarter ended January28, 2011 and January29, 2010 6 Notes to Condensed Consolidated Financial Statements 7 – 20 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 21-27 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 – Controls and Procedures 28 PART II. – OTHER INFORMATION Item 1 – Legal Proceedings 29 Item 1A – Risk Factors 29 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 – Defaults Upon Senior Securities 29 Item 4 – Reserved 29 Item 5 – Other Information 29 Item 6 – Exhibits 29 Signature 30 Index Forward-Looking Statements Certain statements in this report, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are identified by forward-looking terms such as “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “may be,” “objective,” “plan,” “predict,” “should,” “will be,” and similar expressions.Forward-looking statements are based on our expectations and assumptions at the time they are made and are subject to risks and uncertainties, that may cause actual results to differ materially from the forward-looking statements.In addition, certain market outlook information is based on third party sources that we cannot independently verify, but that we believe to be reliable.Important factors that could cause our actual results to differ materially from the results anticipated by the forward-looking statements include general economic and industry conditions in the markets in which we operate, risks associated with conducting business in foreign countries, and the risks discussed in Item 1A, “Risk Factors,” of our Annual Report on Form 10-K for our fiscal year ended October29, 2010, and in other filings that we make with the SEC. Any or all of these factors could cause our actual results and financial or legal status for future periods to differ materially from those expressed or referred to in any forward-looking statement.All subsequent written or oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Index PART I. - FINANCIAL INFORMATION Item 1. Financial Statements JOY GLOBAL INC. CONDENSED CONSOLIDATED STATEMENT OF INCOME (Unaudited) (In thousands except per share amounts) Quarter Ended January28, January29, Net sales $ $ Costs and expenses: Cost of sales Product development, selling and administrative expenses Other income ) ) Operating income Interest income Interest expense ) ) Reorganization items ) ) Income before income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends per share $ $ Weighted average shares outstanding: Basic Diluted See Notes to Condensed Consolidated Financial Statements. 4 Index JOY GLOBAL INC. CONDENSED CONSOLIDATED BALANCE SHEET (In thousands) January28, October29, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, net Other intangible assets, net Goodwill Deferred income taxes Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short-term notes payable, including current portion of long-term obligations $ $ Trade accounts payable Employee compensation and benefits Advance payments and progress billings Accrued warranties Other accrued liabilities Total current liabilities Long-term obligations Accrued pension costs Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 5 Index JOY GLOBAL INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (In thousands) Quarter Ended January28, January29, Operating Activities: Net income $ $ Depreciation and amortization Change in deferred income taxes 74 Excess income tax benefit from share-based payment awards ) ) Contributions to retiree benefit plans ) ) Retiree benefit plan expense Other, net Changes in Working Capital Items: Accounts receivable, net Inventories ) ) Other current assets ) Trade accounts payable ) ) Employee compensation and benefits ) ) Advance payments and progress billings Other accrued liabilities ) ) Net cash (used) provided by operating activities ) Investment Activities: Property, plant and equipment acquired ) ) Other, net 53 ) Net cash used by investment activities ) ) Financing Activities: Share-based payment awards Dividends paid ) ) Change in short and long-term obligations, net ) Financing fees ) - Net cash provided (used) by financing activities ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Notes to Condensed Consolidated Financial Statements. 6 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January28, 2011 (Unaudited) 1. Description of Business Joy Global Inc. (the “Company”) is a worldwide leader in high productivity mining solutions, and we manufacture and market original equipment and aftermarket parts and services for both underground and surface mining and certain industrial applications.Our equipment is used in major mining regions throughout the world to mine coal, copper, iron ore, oil sands and other minerals.We operate in two business segments: underground mining machinery (Joy Mining Machinery or “Joy”) and surface mining equipment (P&H Mining Equipment or “P&H”).Joy is a major manufacturer of underground mining equipment for the extraction of coal and other bedded minerals and offers comprehensive service locations near major mining regions worldwide.P&H is a major producer of surface mining equipment for the extraction of ores and minerals and provides extensive operational support for many types of equipment used in surface mining. 2. Basis of Presentation The Condensed Consolidated Financial Statements presented in this quarterly report on Form 10-Q are unaudited and have been prepared by us in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission.In our opinion, all adjustments necessary for the fair presentation on a going concern basis of the results of operations, cash flows and financial position for all periods presented have been made.All adjustments made are of a normal recurring nature.The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual amounts could differ from the estimates. These financial statements should be read in conjunction with the financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended October29, 2010.The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. 3. Derivatives We enter into derivative contracts, primarily foreign currency forward contracts, to hedge the risks of certain identified and anticipated transactions in currencies other than the functional currency of the respective operating unit.The types of risks hedged are those arising from the variability of future earnings and cash flows caused by fluctuations in foreign currency exchange rates.We have designated substantially all of these contracts as cash flow hedges.These contracts are for forecasted transactions and committed receivables and payables denominated in foreign currencies and are not entered into for speculative purposes. We are exposed to certain foreign currency risks in the normal course of our global business operations.For derivative contracts that are designated and qualify for a cash flow hedge, the effective portion of the gain or loss of the derivative contract is recorded as a component of other comprehensive income, net of tax.This amount is reclassified into the income statement on the line associated with the underlying transaction for the period(s) in which the hedged transaction affects earnings.The amounts recorded in accumulated other comprehensive income for existing cash flow hedges are generally expected to be reclassified into earnings within one year and all of the existing hedges will be reclassified into earnings by February 2012. 7 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January28, 2011 (Unaudited) For derivative contracts that are designated and qualify as a fair value hedge, gain or loss is recorded in the Consolidated Statement of Income under the heading Cost of Sales.For the quarters ended January28, 2011 and January29, 2010 we recorded $0.2 million loss and an immaterial gain, respectively, in the Consolidated Statement of Income related to fair value hedges which was offset by foreign exchange fluctuations of the underlying receivable. We are exposed to credit-related losses in the event of non-performance by counterparties to our forward exchange contracts.We currently have a concentration of these contracts held with Bank of America, N.A., which maintains an investment grade rating as of quarter end.We do not expect any counterparties, including Bank of America, N.A., to fail to meet their obligations.A contract is generally subject to credit risk only when it has a positive fair value and the maximum exposure is the amount of the positive fair value. Forward exchange contracts are entered into to protect the value of forecasted transactions and committed future foreign currency receipts and disbursements and consequently any market-related loss on the forward contract would be offset by changes in the value of the hedged item.As a result, we are generally not exposed to net market risk associated with these instruments. The following table summarizes the effect of cash flow hedges on the Consolidated Statement of Income: In thousands Effective Portion Ineffective Portion Derivative Hedging Relationship Amount of Gain/(Loss) Recognized in OCI Location of Gain/(Loss) Reclassified from AOCI into Earnings Amount of Gain/(Loss) Reclassified from AOCI into Earnings Location of Gain/(Loss) Reclassified from AOCI into Earnings Amount of Gain/(Loss) Reclassified from AOCI into Earnings Quarter ended January 28, 2011 Foreign currency forward contracts $ Cost of sales $ ) Cost of sales $ 22 Sales Quarter ended January29, 2010 Foreign currency forward contracts $ ) Cost of sales $ Cost of sales $ Sales ) 8 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January28, 2011 (Unaudited) 4. Borrowings and Credit Facilities Direct borrowings and capital lease obligations consisted of the following: January28, October29, In thousands 6.0% Senior Notes due 2016 $ $ 6.625% Senior Notes due 2036 Short-term notes payable and bank overdrafts Capital leases and other Less:Amounts due within one year ) ) Long-term obligations $ $ We have a $500.0 million unsecured revolving credit facility (“Credit Agreement”) set to expire November 3, 2014.Outstanding borrowings bear interest equal to the London Interbank Offered Rate (“LIBOR”) (defined as applicable LIBOR rate for the equivalent interest period plus 1.75% to 2.75%) or the Base Rate (defined as the higher of the Prime Rate, Federal Funds Effective Rate plus 0.5%,or Eurodollar Rate plus 1.0%) at our option.We pay a commitment fee ranging from 0.25% to 0.5% on the unused portion of the revolving credit facility based on our credit rating.The Credit Agreement requires the maintenance of certain financial covenants, including leverage and interest coverage ratios.The Credit Agreement also restricts payments of dividends or other return of capital when the consolidated leverage ratio exceeds a stated level amount. At January28, 2011, we were in compliance with all financial covenants in the Credit Agreement and had no restrictions on the payment of dividends or return of capital. At January28, 2011, there was $294.3 million available for borrowings under the Credit Agreement.Outstanding letters of credit issued under the Credit Agreement, which count toward the $500.0 million credit limit, totaled $205.7 million.At January28, 2011, there were no outstanding direct borrowings under the Credit Agreement. 5. Warranties The following table reconciles the changes in the product warranty reserve: Quarter Ended January28, January29, In thousands Balance, beginning of period $ $ Accrual for warranty expensed during the period Settlements made during the period ) ) Change in liability for pre-existing warranties during the period, including expirations ) Effect of foreign currency translation ) Balance, end of period $ $ 9 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January28, 2011 (Unaudited) 6. Basic and Diluted Net Income Per Share Basic net income per share is computed based on the weighted-average number of shares outstanding during each period.Diluted net income per share is computed based on the weighted-average number of shares outstanding during each period, plus dilutive potential shares considered outstanding during the period. The following table sets forth the computation of basic and diluted net income per share: Quarter Ended January28, January29, In thousands except per share data Numerator: Net income $ $ Denominator: Denominator for basic net income per share - Weighted average shares Effect of dilutive securities: Stock options, restricted stock units and performance shares Denominator for diluted net income per share - Adjusted weighted average shares and assumed conversions Basic earnings per share: $ $ Diluted earnings per share: $ $ 7. Contingent Liabilities We and our subsidiaries are involved in various unresolved legal matters that arise in the normal course of operations, the most prevalent of which relate to product liability (including over 1,000 asbestos and silica-related cases), employment, and commercial matters.Also, as a normal part of operations, our subsidiaries undertake contractual obligations, warranties, and guarantees in connection with the sale of products or services.Although the outcome of these matters cannot be predicted with certainty and favorable or unfavorable resolutions may affect the results of operations on a quarter-to-quarter basis, we believe that the outcome of such legal and other matters will not have a materially adverse effect on our consolidated financial position, results of operations, or liquidity. During the Chapter 11 reorganization of Harnischfeger Industries, Inc. (our “Predecessor Company”), in 1999 through the filing of a voluntary petition under Chapter 11 of the United States Bankruptcy Code, the Wisconsin Department of Workforce Development (“DWD”) filed claims against Beloit Corporation (“Beloit”), a former majority owned subsidiary, and us in federal bankruptcy court seeking “at least” $10 million in severance benefits and penalties, plus interest, on behalf of former Beloit employees.DWD’s claim against Beloit included unpaid severance pay due under a severance policy Beloit established in 1996.DWD alleges that Beloit violated its alleged contractual obligations under the 1996 policy when it amended the policy in 1999.The Federal District Court for the District of Delaware removed DWD’s claims from the bankruptcy court and granted summary judgment in our favor on all of DWD’s claims in December 2001.DWD appealed the decision and the judgment was ultimately vacated in part and remanded.Following further proceedings, DWD’s only remaining claim against us is that our Predecessor Company tortiously interfered with Beloit's decision to amend its severance policy.We concluded a trial on DWD’s remaining claim during the week of March 1, 2010.On September 21, 2010, the court granted judgment in our favor.DWD then filed a post-judgment motion asking the court to change its decision.We await a ruling on DWD’s latest motion.If the court denies DWD’s motion, we expect that DWD will file an appeal with the United States Court of Appeals for the Third Circuit.We do not believe these proceedings will have a significant effect on our financial condition, results of operations, or liquidity. 10 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January28, 2011 (Unaudited) Because DWD’s claims were still being litigated as of the effective date of our plan of reorganization, the plan of reorganization provided that the claim allowance process with respect to DWD’s claims would continue as long as necessary to liquidate and determine these claims. On January28, 2011, we were contingently liable to banks, financial institutions, and others for approximately $228.7 million for outstanding letters of credit, bank guarantees, and surety bonds securing performance of sales contracts and other guarantees in the ordinary course of business.Of the $228.7 million, approximately $14.2 million relates to surety bonds and $12.4 million relates to outstanding letters of credit or other guarantees issued by non-U.S. banks for non-U.S. subsidiaries under locally provided credit facilities. From time to time we and our subsidiaries become involved in proceedings relating to environmental matters.We believe that the resolution of such environmental matters will not have a materially adverse effect on our consolidated financial position, results of operations or liquidity. 8. Fair Value Measurements GAAP establishes a three-level fair value hierarchy that prioritizes information used in developing assumptions when pricing an asset or liability as follows: Level 1: Observable inputs such as quoted prices in active markets Level 2: Inputs, other than quoted prices in active markets that are observable either directly or indirectly Level 3: Unobservable inputs where there is little or no market data, which requires the reporting entity to develop its own assumptions GAAP requires the use of observable market data, when available, in making fair value measurements.When inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to the fair value measurement. The following tables present the fair value hierarchy for those assets and liabilities measured at fair value and disclose the fair value of certain other liabilities.As of January28, 2011 and October29, 2010 we did not have any level 3 assets or liabilities. 11 Index JOY GLOBAL INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS January28, 2011 (Unaudited) Fair Value Measurements at January28, 2011 In thousands Carrying Value Total Fair Value Level 1 Level 2 Current Assets Cash and cash equivalents $ $ $ $
